This is a companion suit to the case of Amerada Petroleum Corporation v. Reese et al., 195 La. 359, 196 So. 558, and the opinion in that case disposes of the issues raised here.
The fact that the plaintiff in this case acquired royalty deeds from seven of the co-owners, in addition to mineral leases from three of them, without the consent or concurrence of the other co-owners, does not make any difference in the result, for the reason, as explained in the Amerada case, that where property isheld in indivision between several co-owners, none *Page 378 can confer rights on the entirety of the common property withoutthe consent of all the others.
For the reasons assigned, the judgment of the lower court is annulled and set aside, and it is now ordered, adjudged and decreed that plaintiff's suit is dismissed at his cost.
O'NIELL, C.J., does not take part.